Citation Nr: 0006694	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of smallpox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied service connection for 
residuals of smallpox.

The veteran in a March 1998 statement appears to be raising 
the issue of service connection for a nervous and mental 
disorder on a secondary basis.  During his hearing at the RO 
in November 1998 he also made reference to problems 
apparently associated with the inservice smallpox vaccination 
and also in service chickenpox.  It is requested that the RO 
contact the veteran to clarify these matters and, thereafter, 
take any appropriate actions. 

The issue developed and certified for appellate consideration 
is service connection for the residuals of smallpox.  Thus, 
this decision is confined to this issue.  


FINDINGS OF FACT

1.  All available and relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  There is no competent medical evidence of record which 
relates the scars of the index fingers and the dorsum of the 
left hand to the residuals of the inservice smallpox.

3.  There is no competent medical evidence of record which 
confirms the current presence of a scar on the lateral aspect 
of the left hand. 


CONCLUSION OF LAW

The claim for service connection for the residuals of 
smallpox is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Service medical records show that the entrance examination 
clinically evaluated the skin as normal.  While stationed in 
Korea, the veteran was hospitalized on April 1, 1953 for 
suspected influenza.  While hospitalized he developed 
generalized lesions including on the thorax, palms, feet, ace 
and scalp.  Smallpox or chickenpox was suspected.  Smallpox 
was subsequently diagnosed.  The lesions gradually cleared. 
In May 1953 he was transferred to a hospital in Japan.  The 
discharge summary shows generalized, old, smallpox lesions 
with superficial scarring brown to erythematous in color.  No 
papules or vesicles were visible.  He was discharged from the 
hospital in July 1953 with a pertinent diagnosis of small 
pox, no longer infectious.  The veteran's separation 
examination in April 1954 revealed a history of 
"chickenpox", hospitalized for three months, fully 
recovered.  The examination showed a well-healed scar on the 
left hand, lateral aspect.  No other pertinent abnormality 
was shown.

The veteran received intermittent treatment at VA and private 
facilities from 1955 to 1995.  These records showed no 
pertinent abnormality.  During an April 1970 VA examination, 
it was reported that there was no evidence of skin disorders.  
A VA examination was conducted in March 1996.  At that time 
the veteran gave a history of dermatitis involving the chest 
and forearm for five years.  The examination showed no 
pertinent abnormality.  In an October 1998 medical 
certificate, a private physician stated that the veteran had 
multiple affected areas of skin that are a sequelae of the 
Varicella (Stigmas) the veteran had when he was in the army 
in Korea.  

A hearing was held at the RO in December 1998.  At that time 
the issue was set forth as service connection for residuals 
of small pox.  The veteran testified that as a result of 
chickenpox he developed skin problems to include his left 
hand. 

A VA examination was conducted in December 1998.  The 
clinical history shows that the veteran was hospitalized in 
April 1953 for chickenpox.  He was discharged in May 1953 
with no sequela.   The veteran had no complaints of pain 
regarding the scar areas on his hand.  He denied any other 
scars in the upper and lower extremities.  He referred to 
itching, wart formations, and blistering in the scar areas.  

The examination showed that the veteran had three circular 
scars, of two millimeters in diameter, on both index fingers 
laterally.  On the dorsum of the left hand, there was a 
linear shaped scar, which was six centimeters long and four 
millimeters wide.  There was not adhesions or depression.  
The scars had loss of color.  No other abnormality was 
reported.  The diagnosis was residual scars, both index 
fingers, and left hand, healed.  

The VA examiner indicated that the service medical records 
showed that the veteran was hospitalized for smallpox in May 
1953 and on May 21, 1953 the smallpox lesions were completely 
healed.  The April 1954 separation examination was silent as 
to any sequel from the smallpox.  There was no evidence of 
any treatment for the scars from discharge up to 1998.  The 
examiner concluded that there was insufficient evidence to 
show that the scars are residuals of "chickenpox" while in 
service in April and May 1953.  

To summarize, the service medical records show that the 
veteran symptoms regarding his hospitalization beginning in 
April 1953 were diagnosed as smallpox and not chickenpox.  
While the veteran's private physician rendered an opinion 
that the scarring was due to chickenpox, there is no 
competent medical opinion, either private or by the VA which 
relates the scarring on the hands to the inservice smallpox.  
Such a medical relationship is required in order to establish 
a well-grounded claim.  

The separation examination noted the presence of a scar on 
the lateral aspect of the left hand.  However, the only 
pertinent scar reported on the recent VA examination was on 
the dorsum of the left hand. 

Accordingly without competent medical evidence which 
establishes a nexus between the scars on the index fingers 
and the dorsum of the left hand with service or competent 
medical evidence which confirms the presence a scar on the 
lateral aspect of the left hand, the claim is not well 
grounded and must be denied.


ORDER

Service connection for residuals smallpox is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

